Exhibit 10.2(c)


RADIUS HEALTH, INC.
2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE
Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2011 Equity
Incentive Plan (as amended from time to time, the “Plan”) of Radius Health, Inc.
(the “Company”).
The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule:
Subject to the terms of the Agreement, the RSUs will vest in four substantially
equal annual installments on each of the first four anniversaries of the vesting
commencement date set forth above (the “Vesting Commencement Date”), such that
the RSUs will be fully vested on the fourth anniversary of the Vesting
Commencement Date, provided that the Participant remains in continuous
employment or service with the Company from the Grant Date through the relevant
anniversary of the Vesting Commencement Date.
 
 

Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to agreeing to this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board or Committee, as applicable, upon any questions arising under the
Plan, this Grant Notice or the Agreement.
* * * * *









--------------------------------------------------------------------------------


Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.
Article I.
GENERAL
1.1    Award of RSUs and Dividend Equivalents.
(a)    The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one share of Stock (a “Share”) or, at the option of the
Company, an amount of cash, in either case, as set forth in this Agreement.
Participant will have no right to the distribution of any Shares or payment of
any cash until the time (if ever) the RSUs have vested.
(b)    The Company hereby grants to Participant, with respect to the number of
RSUs set forth in the Grant Notice, a right (a “Dividend Equivalent”) to receive
with respect to each RSU payments equivalent to the value of any ordinary cash
dividends paid on a single Share, if such dividends are paid to substantially
all holders of outstanding Shares with a record date after the Grant Date and
prior to the date the applicable RSU is settled, forfeited or otherwise expires.
The Company will establish a separate Dividend Equivalent bookkeeping account (a
“Dividend Equivalent Account”) for each Dividend Equivalent and credit the
Dividend Equivalent Account (without interest) on the applicable dividend
payment date with the amount of any such cash paid.
1.2    Incorporation of Terms of Plan. The RSUs and Dividend Equivalents are
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference. In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The RSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
ARTICLE II.    
VESTING; FORFEITURE AND SETTLEMENT
2.1    Vesting; Forfeiture. The RSUs will vest according to the Vesting Schedule
set forth in the Grant Notice, except that any fraction of an RSU that would
otherwise be vested will be accumulated and will vest only when a whole RSU has
accumulated. In the event of Participant’s termination of employment or service
with the Company and its subsidiaries for any reason, all unvested RSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Board or Committee, as applicable, or provided in a binding
written agreement between Participant and the Company. Dividend Equivalents
(including any Dividend Equivalent Account balance) will vest or be forfeited,
as applicable, upon the vesting or forfeiture of the RSU with respect to which
the Dividend Equivalent (including the Dividend Equivalent Account) relates.
2.2    Settlement.
(a)    RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the applicable anniversary of the Vesting
Commencement Date for the RSU, but in no event more than sixty (60) days after
each such vesting date.





--------------------------------------------------------------------------------

A-




(b)    If an RSU is paid in cash, the amount of cash paid with respect to the
RSU will equal the Market Value of a Share on the day immediately preceding the
payment date. If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal the quotient, rounded
down to the nearest whole Share, of the Dividend Equivalent Account balance
divided by the Market Value of a Share on the day immediately preceding the
payment date.
ARTICLE III.    
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.
(b)    Notwithstanding the foregoing or any Plan provision, unless the Board or
Committee, as applicable, determines otherwise, the requirement for Participant
to satisfy all withholding obligations arising in connection with the RSUs or
Dividend Equivalents will be satisfied by placing a market sell order with a
broker acceptable to the Company covering a sufficient number of Shares
otherwise then-issuable under the Award as are necessary to satisfy the
statutory tax withholding obligations arising in connection with the RSUs and
Dividend Equivalents, as determined by the Company. The net proceeds of such
sale shall be delivered to the Company or its applicable subsidiary upon the
settlement of such sale. Participant acknowledges that, unless otherwise
determined by the Board or Committee, as applicable, such market sell order will
be placed automatically and that it is mandatory, binding and non-discretionary
on the part of Participant.
(c)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any of its subsidiaries
takes with respect to any tax withholding obligations that arise in connection
with the RSUs or Dividend Equivalents. Neither the Company nor any of its
subsidiaries makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the Dividend Equivalents or the subsequent sale of Shares. The Company
and its subsidiaries do not commit and are under no obligation to structure the
RSUs or Dividend Equivalents to reduce or eliminate Participant’s tax liability.
ARTICLE IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the RSUs, the Shares subject
to the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
General Counsel at the Company’s principal office or the General Counsel’s
then-current email address or facsimile number. Any notice to be





--------------------------------------------------------------------------------

A-




given under the terms of this Agreement to Participant must be in writing and
addressed to Participant at Participant’s last known mailing address, email
address or facsimile number in the Company’s personnel files. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party. Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Laws. Participant acknowledges that the Plan, the Grant
Notice and this Agreement are intended to conform to the extent necessary with
all applicable laws and, to the extent applicable laws permit, will be deemed
amended as necessary to conform to applicable laws. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Plan, the Award and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
4.5    Transfer of Award. Participant may not transfer this Award except by will
or the laws of descent and distribution. Upon the Participant’s death, vesting
of this Award will cease and the executor or administrator of the Participant’s
estate shall be entitled to receive, on behalf of such estate, any such Shares
or other consideration that vested but were not issued before the Participant’s
death.
4.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, with the
exception, if applicable, of (i) any written employment agreement, offer letter
or other written agreement entered into between the Company and Participant that
makes an express reference to this Section 4.7 of this Agreement and specifies
the terms that should govern this Award, and (ii) any compensation clawback,
recoupment, forfeiture or recovery policy that is adopted by the Company from
time to time or is otherwise required by applicable law.
4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or the Shares as a general





--------------------------------------------------------------------------------

A-




unsecured creditor with respect to the RSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.
4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any of its subsidiaries or interferes with or
restricts in any way the rights of the Company and its subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or its subsidiary and Participant.
4.11    Community Property. Without prejudice to the actual rights of the
spouses as between each other, for all purposes of this Agreement, the
Participant shall be treated as agent and attorney-in-fact for that interest
held or claimed by the Participant’s spouse with respect to this Award and any
Shares subject to the RSUs and the parties hereto shall act in all matters as if
the Participant was the sole owner of this Award and any such vested Shares.
This appointment is coupled with an interest and is irrevocable.
4.12    Acceptance of this Agreement. The Participant must execute this Grant
Notice and Agreement by logging on to our administrative agent’s website for the
Plan. IF THE PARTICIPANT DOES NOT ELECTRONICALLY ACCEPT THIS AWARD THROUGH THE
WEBSITE WITHIN THIRTY (30) DAYS FOLLOWING THE GRANT DATE AND THEREBY ACCEPT THE
TERMS AND CONDITIONS OF THIS GRANT NOTICE, AGREEMENT AND THE PLAN, THEN THE
PARTICIPANT WILL BE DEEMED TO HAVE DECLINED THE AWARD AND THIS AWARD WILL BE
NULL AND VOID (AND THE PARTICIPANT WILL HAVE NO RIGHTS WITH RESPECT TO THE
AWARD).



